                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

JOHN T. NIX                                                                        PLAINTIFF

v.                                  Case No. 6:19-cv-06014

DR. N. VOWELL, Correct Care Solutions,
Ouachita River Correctional Unit, et al.                                       DEFENDANTS

                                           ORDER

       Before the Court is the Report and Recommendation filed on April 1, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 14. Judge Ford recommends that all of Plaintiff’s claims that arose prior to February 5,

2016, be dismissed with prejudice pursuant to the applicable statute of limitations. Judge Ford

likewise recommends that Plaintiff’s official capacity claim against Defendant Dr. Jon Allen be

dismissed with prejudice because it is equivalent to a claim against his employer, University of

Arkansas for Medical Sciences (“UAMS”). UAMS is a state entity not subject to suit under 42

U.S.C. § 1983. The parties have not filed objections to the Report and Recommendation and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts Judge Ford’s

Report and Recommendation in toto. Accordingly, Plaintiff’s claims which arose prior to February

5, 2016, and his official capacity claim against Defendant Allen are hereby DISMISSED WITH

PREJUDICE. All other claims shall remain for further consideration.

       IT IS SO ORDERED, this 19th day of April, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
